Title: To George Washington from Martelli Chautard, 25 September 1781
From: Chautard, Martelli
To: Washington, George


                  Monsieur
                     
                     A Bord de L’Experiment dans la riviere James Le 25. 7br 1781
                  
                  Jay L’honneur de vous adresser un Memoire Pour Mr Segond mon parent, auquel Je dois le plus vif Intèrest. on ma assuré que la grace que Je prens la liberté de demander a Votre Excelence, nest pas Sans Exemple, lés assertions flateuse qui nous été doné de la Conduitte Militaire de Cet Offer particulierement Par Mr Le Vicomte de Noaille, redoublans mon Interest pour luy, monsieu hardy à Vous la demander, me faisans Esperer qu’il auroit pu meriter Votre protection.  Je nose ajouter, Monsieur, que Je regarderay Comme Personel Tous Ce que Vous Voudrés Bien faire pour lui.  Jay L’honneur D’Etre avéc Respets De Votre Excelençe, Le Trés heumble et Trés Obéissant Serviteur
                  
                     martelli chautard
                  
                Enclosure
                                    
                     
                        
                        A Bord de L’Experiment le 25. 7br 1781
                     
                     Martelli Chautard Capne dés Vaux   de Sa majesté Trés Chretienne Comdt L’Experiment aujourd huy en rivière James, Prend la respecteuse liberté, de reclamer la protection, et lés Boules du son Excelence, pour Monsieur Segond son parent qui a l’honneur de Servir lés Etats de la republique avéc le grade de Capne, dans la Legion de Polwasky aux ordres du Colonél Armand.
                     Ces Officiers assés heureux, pour avoir merité l’Estime de Ceux qui l’on Vû Sous lés armes, na rien de plus á Coeur que de pouvoir y rentrer, et gemir de Se Trouver prisonniers, et le douzieme a etre Echangé, dans un moment ou il Seroit aportée de rendre dés Services ce de Continuer de Se distinguer.
                     Mr de Martelli à L’honneur de prier Justament Son Excelence Le General Wasginston, de Vouloir bien devançer le moment, pour fair accorder l’Echange de ces Offer ayant L’honeur d’assurer S. Ex. que Cette grace luy Sera personnelle et une preuve bien flateuse de Sa Satisfaction, dés soins que Mr de Martellis’est donné depuis Son arrivée dans la riviere pour aider au Succés dés armes et dés projéts dés Etats.
                     
                        martelli chautard
                     
                  
                  
               